SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

757
CA 10-01894
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, GREEN, AND GORSKI, JJ.


MYRNA WALKER, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

ROBERT WALKER, DEFENDANT-APPELLANT.


SHANLEY LAW OFFICES, MEXICO (P. MICHAEL SHANLEY OF COUNSEL), FOR
DEFENDANT-APPELLANT.

JOHN M. MURPHY, JR., PHOENIX, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Oswego County (Norman
W. Seiter, Jr., J.), entered March 8, 2010 in a divorce action. The
order determined the scope of an equitable distribution hearing.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court